DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 8-26 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12-13, 15-16, 19-21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over DO, US 6,508,397 in view of LE NAY et al, Re. 32,468.
Re claims 8, 12, 19, and 20:
DO teaches a security system comprising:
A door sensor for detecting opening and closing of a shutter door of an automated teller machine (ATM) (column 4, lines 12-16; Figures 2 and 5);
An image recorder for recording images proximate the ATM (column 9, lines 15-17); and

Wherein an alert is raised when the information indicates that the shutter door is opened or closed outside of a scheduled time (column 11, lines 36-41; column 12, lines 1-22).
DO does not teach the CMS stores an opening and closing schedule for the ATM; wherein the alert is raised at the CMS.
LE NAY teaches a security system comprising a door sensor for detecting opening and closing of a door and a central monitoring station for storing an opening and closing schedule for the building and for remotely receiving information related to the opening and closing of the door from the door sensor; wherein an alert is raised at the CMS when information indicates that the door is opened or closed outside of a scheduled time (column 3, lines 56-68; column 4, lines 1-25, 49-61); the CMS receiving the opening and closing schedule from an authorized subscriber input (column 3, lines 56-68; column 4, lines 1-25, 49-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of LE NAY in the system of DO such that the CMS stores an opening and closing schedule.  Such further incorporation would have been for the purpose of providing authorized users to remotely input and change the opening and closing schedule.
Re claims 9 and 10:
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Re claims 13 and 21:
DO, in view of LE NAY, teaches the security system of claim 8, wherein the scheduled time is identified from the opening and closing schedule for the ATM (curfew and non-curfew time (column 11, lines 36-41; column 12, lines 1-22)).
Re claims 15, 16, 23 and 24:
DO, in view of LE NAY, teaches the security system of claim 8 wherein the scheduled time is identified responsive to an event detected at the ATM (column 11, lines 36-41; column 12, lines 1-22); wherein the ATM transmits the alert to the CMS (column 11, lines 36-41; column 12, lines 1-22).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DO, US 6,508,397 in view of LE NAY et al, US 4,228,424 (Re. 32,468), as applied in claim 8, and further in view of HACKETT et al, WO98/11714.
Re claim 11:
DO, in view of LE NAY, teaches the security system of claim 8, but does not teach the CMS simultaneously monitors a plurality of ATMs.

 It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of HACKETT in the system of DO, in view of LE NAY, such that the CMS simultaneously monitor a plurality of ATMs for the purpose of providing security surveillance to multiple ATMs.

Claims 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DO, US 6,508,397 in view of LE NAY et al, US 4,228,424 (Re. 32,468), as applied in claims 8 and 19, and further in view of LAMB et al, US 2013/02576611.
Re claims 14 and 22:
DO, in view of LE NAY, teaches the security system and method of claims 8 and 19, but does not teach the CMS raises the alert.
LAMB teaches a security system comprising a door sensor for detecting opening and closing of a door [0043]; and, a central monitoring station (116) for remotely receiving information related to the opening and closing of a door, wherein an alarm is raised at the CMS when the information indicates that the door is opened or closed (i.e., central controller, located remotely from the door sensor, receives raw data from the sensor and processes the data to determine whether to raise an alarm or not (110/108) [0027] [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of LAMB in the system and method of DO, in view of LE NAY, such that the CMS raises the alarm.  Such .

Claims 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over DO, US 6,508,397 in view of LE NAY et al, US 4,228,424 (Re. 32,468), as applied in claims 8 and 19, and further in view of O’REILLY et al, U.S. 2014/0067679.
Re claims 17 and 15:
DO, in view of LE NAY, teaches the system and method of claims 8 and 19, but does not teach retrieving images from the image recorder responsive to the alert.
O’REILLY a security system for an ATM, wherein images are retrieved from an image recorder responsive to a security alert [0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of O’REILLY in the system and method of DO, in view of LE NAY, such that the CMS retrieves images from the image recorder responsive to the alert for the purpose of providing visual evidence to authorities.

Claims 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over DO, US 6,508,397 in view of LE NAY et al, US 4,228,424 (Re. 32,468), as applied in claims 8 and 19, and further in view of HOLLAND et al, US 2013/0201290.
Re claims 18 and 26:

HOLLAND teaches a security system triggering an alert based on images received from an image recorder [0068].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of HOLLAND in the system and method of LE NAY such that the information is further based on the images from the image recorder for the purpose of providing the system with additional alert triggering sensing capabilities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/           Primary Examiner, Art Unit 2876